DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The after-final amendment filed on 03/16/2021 has been entered.  Claims 1-9 remain pending in the application.  Drawings submitted on 03/16/2021 have been accepted.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
	The nearest prior art of record is to Osuka et al. (US 2013/0039750), Niwa et al. (EP 3,015,716) and Adeff et al. (U.S. 6,193,463)
	Regarding claim 1, the prior art of record fails to disclose “wherein an outer diameter surface of the center housing is mated with an inner diameter surface of the outer-circumferential annular piece” Niwa et al. fails to disclose this limitation because the center housing is one piece and does not disclose of an outer-circumferential annular piece.   Fig. 2 of Niwa et al. discloses of a scroll outer-circumferential part (24) and a center housing (40) and does not disclose of an inner diameter surface of the outer-circumferential piece mated with an outer diameter surface of the center housing.  Osuka et al. and Adeff et al. also fail to disclose this limitation.    
	Claims 2-9 are allowable, as they are dependent on claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928.  The examiner can normally be reached on Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        03/29/2021



/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        4/1/2021 12:32 PM